IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT



                                 No. 01-20009
                               Summary Calendar



                        UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,

                                    versus

            OTHA LEE COOPER, also known as Jerome Cooper,

                                                      Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-00-CR-458-1
                       --------------------
                           July 23, 2001
Before DUHÉ, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:1
     Otha   Lee    Cooper   has   appealed     his   conviction   of    having
possessed a firearm as a convicted felon, in violation of 18 U.S.C.
§ 922(g)(1).      We affirm.
     Cooper    was    convicted    following     a   bench   trial     on   his
stipulation that he had carried the firearm on his person, and that
it “was manufactured outside the State of Texas and had traveled in
and affected interstate commerce prior to [his] possession of it.”
Cooper also stipulated that he had been previously convicted of an
offense for which he received an eight-year sentence.



     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     Cooper contends that this evidence was insufficient to support
his conviction.   Specifically, he argues that § 922(g)(1) cannot
constitutionally be construed to proscribe interstate possession of
a firearm when the only interstate nexus is the fact that it
traveled across a state line at some time in the past.          He
concedes, however, that this court has rejected his contention in
several cases.
     In fact, “[t]his court has repeatedly emphasized that the
constitutionality of § 922(g)(1) is not open to question,” based on
“the mere fact that the ammunition [or firearm] traveled through
interstate commerce in the past.”    United States v. De Leon, 170
F.3d 494, 499 (5th Cir.), cert. denied, 528 U.S. 863 (1999).    The
court iterated its ruling that United States v. Lopez, 514 U.S. 549
(1995), does not constitutionally invalidate § 922(g)(1).       Id.
Accordingly, Cooper’s argument based on Lopez lacks merit.
     Cooper also relies on two recent Supreme Court cases, United
States v. Morrison, 529 U.S. 598, 120 S. Ct. 1740 (2000), and
Jones v. United States, 529 U.S. 848, 120 S. Ct. 1904 (2000), as
“show[ing] that this Court should reconsider and reinterpret its
construction of the interstate commerce element in § 922(g)(1).”
This argument lacks merit.   Therefore Cooper’s conviction of
violating § 922(g)(1) must be affirmed.
     AFFIRMED.




                                 2